Hoke, J.
In reference to regular contracts of insurance, section 4808 of Revisal makes provision as follows: “All statements or descriptions in any application for a policy of insurance, or in tbe policy itself, ska'll be deemed and keld representations and not warranties; nor shall any representation, unless material or fraudulent, prevent a recovery on the policy.”
This section is no more than a succinct statement of the law which ordinarily obtains in the interpretation of contracts, and, construing the same in Fishblate v. Fidelity Co., 140 N. C., 589, it was held, among other things, that “Every fact untruly asserted or wrongfully suppressed must be regarded as material, if the knowledge or ignorance of it would naturally influence the judgment of the underwriter in making the contract at all, or in estimating the degree and character of the risk, or in fixing the rate of premiums.” This principle was approved and again applied in Bryant v. Insurance Co., 147 N. C., 181, and in several well considered cases since that time, notably in Alexander v. Insurance Co., 150 N. C., 536, and Gardner v. Insurance Co., 163 N. C., 367; 79 S. E., 809.
In Alexander's case, Associate Justice Brown, delivering the opinion, said: “The company was imposed upon, whether fraudulently or not is immaterial, by such representations, and induced to enter into the contract. In such case it has been said by our highest Court that: ‘Assuming that both parties acted in good faith, justice would require that the contract be canceled and the premiums returned,’ ” citing Insurance Co. v. Fletcher, 117 U. S., p. 519; and the same view is presented and well sustained in the recent ease of Gardner v. Insurance Co., opinion by Associate Justice Walker. While, therefore, it is the fully established position as to ordinary contracts of insurance, coming within the statutory provision, there are so many conditions distinguishing this from such a .contract, that we *194think bis Honor was clearly correct in bis view tbat tbe contract of membership in tbe relief department is unaffected by tbe statute, and in charging tbe jury, as be did in effect, tbat in order to sever tbe plaintiff’s membership and deprive him of its benefits it was necessary to show tbat tbe vitiating statements were knowingly false or made with a fraudulent purpose to mislead tbe defendant. .
From a perusal of plaintiff’s evidence, uncontradicted in these •respects, so far as tbe record shows, it appears tbat plaintiff was required by tbe company to join tbe relief department; tbat be was examined by tbe physician of tbe company, who himself seems to have written out tbe answers in tbe application; tbat every mark or indication of syphilis, now relied upon by defendant to defeat recovery, was existent and observable at the time of examination made, and, further, tbat for tbe six months tbat plaintiff was employed and until be was paralyzed, after 48 hours of continuous and very heavy work, “taking only .time to eat,” there bad been deducted from bis payroll 75 cents, tbe monthly charge for membership, and tbat there is no offer to return any part of this amount. While these considerations might not, of .themselves, avail to change tbe terms of a contract otherwise plain of meaning, they, or some of them, are relevant where interpretation is permitted, and were no doubt given consideration by 'the company in framing their printed form of application for membership. For it will be observed tbat, in this form signed by tbe plaintiff, tbe representations are not positive in terms as in usual and voluntary applications for insurance, but, as heretofore noted from tbe evidence, they are prefaced and affected by tbe statement:' “I certify tbat I am correct and temperate in my habits; tbat, so far as I am aware, I am now in good health and have no injury 'or disease, constitutional or otherwise, except as shown in tbe accompanying-statement made by me to the medical examiner, which statement shall constitute a part of this application.” From tbe language of tbe stipulation, with tbe relevant facts and circumstances attending its execution, we concur, as stated, with tbe court below in bolding good faith on tbe part of tbe applicant *195is all that the company have required or should reasonably require, and that the cause in this respect hás been properly submitted to the jury.
There is no error, and the judgment in plaintiff’s favor is affirmed.
No error.